Title: Petition of Brewer Godwin and Others, [before 15 March 1781]
From: Godwin, Brewer,et al.
To: Jefferson, Thomas



[Before 15 March 1781]

To his Excellency Thomas Jefferson Esqr. Governor of the Commonwealth of Virginia. The Petition of the Inhabitants of the County of the Isle of Wight humbly Sheweth,
That while the Enemy were Quartered at Smithfield, and ravaging that part of said County, it was the misfortune of James Pedin, Jonathan Godwin, John Godwin, John Whitfield, Josep[h] Brantley and Chs. Buttler to fall into their hands, and being all of them persons of large families, were under the necessity of taking paroles as prisoners of War in prefference to being confined on board the Prison Ship untill exchanged, And from a long and intimate acquaintance with those Gentlemen, we beg leave to inform your Excellency that we know them to be persons, who, always heretofore whenever called on, have by their ready and spirited behaviour testified a firm and Zealous attachment to the liberties of America, And even since the present Invasion have voluntarily exertted themselves, and each of them been, in some instances particularly, serviceable to the Troops on duty, And not being taken in Arms, by order of a proper Officer agreeable to a proclamation, since, issued by your Excellency, It is supposed that they are not to be considered as legal prisoner[s] of War, nor can we (for the reasons above mentioned) think they can with propriety come under the denomination of those who enter into engagements with the Publick Enemy in order to withold their services from their Country, Knowing that the situation of the Ground they were on, and other particular circumstances, made it in a great measure impracticable to avoid being taken in the manner they were.
The Prayer of your Petitioners is therefore that your Excellency would be pleased to permit those Gentlemen (whose fidelity and  attachment to their Country we are well assured of) to continue on their parole untill legally exchanged, and Your petitioners as in duty bound shall ever pray, &c. &ca.,

brewer godwin C. Lt.
james wills Majr.
emanuel wills Capt.
thorp reynder Let.
jacob dickinson Let.
josiah: parker

